DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
The information disclosure statements (IDS) is submitted on 1/18/2022 was filed in compliance with the provisions of 37 CFR 1.97.  According, the information disclosure statement is being considered by the examiner.

Response to Argument
Applicant’s arguments with respect to claims 1-17 and 21-25 have been fully considered and are persuasive.  The claims rejections under 35 U.S.C. 103(a) have been withdrawn.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

BEGIN AMENDMENT 
1. (Currently Amended) A holder for a mobile electronic device, the holder comprising: 

a first connection member; 
a handle rotatable about the first connection member, 
wherein the first connection member includes a first flange on a first end of the first connection member and a second flange on a second end of the first connection member opposite the first end of the first connection member, 
wherein the first flange is spaced from the second flange such that a first portion of the handle is held in an axial position relative to the case portion by [[the]] a combination of and between the first flange and the second flange, and 
wherein an entirety of the first connection member is removable from the rest of the holder by passing a portion of the first connection member through the handle.

2. (Currently Amended) A holder for a mobile electronic device, the holder comprising: 
a case portion configured for holding the mobile electronic device; 
a first connection member; 
a handle rotatable about the first connection member, 
wherein the first connection member includes a first flange on a first end of the first connection member and a second flange on a second end of the first connection member opposite the first end of the first connection member, 
wherein the first flange is spaced from the second flange such that a first portion of the handle is held in an axial position relative to the case portion by [[the]] a combination of and between the first flange and the second flange, and 
wherein the first connection member is a single body.  

	END AMENDMENT

Allowable Subject Matter
Claims 1-17 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's invention is drawn to a holder for a mobile electronic device includes a case portion, a connection member and a handle.
The prior arts of record, Sturniolo, D1, Zhang, and a thorough search discloses various aspects and features of applicant's claimed invention but fail to explicitly or implicitly teach or disclose 
a holder comprising a first connection member; a handle rotatable about the first connection member, wherein the first connection member includes a first flange on a first end of the first connection member and a second flange on a second end of the first connection member opposite the first end of the first connection member, wherein the first flange is spaced from the second flange such that a first portion of the handle is held in an axial position relative to the case portion by the combination of and between the first flange and the second flange, and wherein an entirety of the first connection member is removable from the rest of the holder by passing a portion of the first connection member through the handle, as disclosed in independent claim 1; and
a holder comprising a first connection member; a handle rotatable about the first connection member, wherein the first connection member includes a first flange on a first end of the first connection member and a second flange on a second end of the first 
These functions, in combination of remaining functions are neither taught nor disclosed by the prior art.
Accordingly, Applicant’s independent claims 1 and 2 are allowed for these reasons and for the reasons recited by Applicant in Applicant Arguments/Remarks filed on 1/18/2022.
Claims 3-17 and 21-25 are allowed by the virtue of their dependency from allowed independent claims 1 and 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jing Gao whose telephone number is (571)270-7226.  The examiner can normally be reached on 9am - 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. G./
Examiner, Art Unit 2647
/Srilakshmi K Kumar/           SPE, Art Unit 2647